Citation Nr: 1531393	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  12-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right ankle disability.

2.  Entitlement to service connection for a back disability, to include as secondary to the service-connected right ankle disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for right ankle gout.

7.  Entitlement to service connection for left ankle gout.

8.  Entitlement to service connection for right big toe gout.

9.  Entitlement to service connection for left big toe gout.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2011 and March 2012 rating decisions of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the Pittsburgh, Pennsylvania, RO.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2015.

In July 2014, the RO issued a statement of the case (SOC) pertaining to the service connection issues listed above, but the SOC was returned to VA as undeliverable in October 2014.  At the Board hearing, the Veteran, who lives in South Korea, reported that he did not receive the SOC until December 2014.  He filed a substantive appeal in January 2015.  In light of the Veteran's credible testimony that he did not receive the SOC until December 2014, the Board finds the Veteran's substantive appeal, filed in January 2015, to be timely.  Accordingly, these issues are in appellate status and before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I.  Request for Clarification

In a March 8, 2012 statement, the Veteran claimed that he reported symptoms of sleep apnea to a physician and that the physician recommended that he "wear some masks at night".  On remand, ask the Veteran to identify the physician in question, and with any necessary assistance from the Veteran, obtain the medical records relating to this issue.

II.  Records

On March 23, 2012, the RO found that the Veteran's service treatment records (STR) were unavailable based on fruitless requests to the National Personnel Records Center and the VA Records Management Center.

In October 2011, one of the Veteran's fellow service members reported that during service the Veteran received regular treatment at (i) the Troop Medical Clinic and (ii) the 121st General Hospital, both located in Yongsan, Korea.  While there are some records from the 121st General Hospital, the Board must consider any outstanding, relevant records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, upon remand the AOJ must request these records directly from these facilities, if possible.

III.  VA Examinations

As to the service-connected right ankle disability, the Veteran testified that the disability has worsened since the last VA examination in May 2012.  Specifically, the Veteran testified that he twisted the ankle since the examination, that he can only drive 20 to 30 minutes, that he requires a cane for ambulation, and that his treating physician reports that the ankle has gone from moderate position to a marked position.  See Hearing Transcript (April 2015).

As to the disabilities for which the Veteran seeks service connection, VA medical examinations are necessary.  First, three of the Veteran's fellow service members reported that he had medical profiles for back, leg, and feet problems throughout service.  They also reported that the Veteran frequently received medical treatment for back, leg, and heart problems, including an incident where an ambulance took the Veteran to the medical clinic following complaints of chest pains during a field exercise.  See Statements, C. P. (October 1, 2011); S. C. (October 18, 2011); R. H. (October 24, 2011).  Second, the Veteran relates his back problems to lifting heavy boxes and the service-connected right ankle disability.  See Hearing Transcript (April 2015).  The Veteran also reports heart problems, to include hypertension, since service.  See id.; Statement (March 8, 2012); see also Statement, C. P (October 1, 2011).  Third, VA treatment records show current sleep apnea, coronary artery disease, hypertension, and gout affecting the ankles and toes.  While the evidence of record suggests that these disabilities may be related to service or a service-connected disability, the evidence of record is insufficient to decide the claims.  Accordingly, VA examination is necessary.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).


IV.  Translations

The following documents, identified by their VBMS document ID, must be translated to English:

* B6E7B945-D284-4365-A1EF-46B7EA699738;
* B6370482-CD8A-4C7B-AA92-D7A747631B31;
* 9DB92D7A-EE58-4C6F-AEE9-FDCADC3AEAAF;
o pp 11-12
* 605E588E-6075-4069-98C8-A7BC51FA4F5B;
* 57A4C0A6-5348-4892-B7FB-AACE9545096F; and
* E633A79E-51F8-4956-8CFB-0023FECF2CE5.

Accordingly, the case is REMANDED for the following action:

1.  Translate to English the documents listed below (by their VBMS document ID) as well as any other documents that are not in English:

o B6E7B945-D284-4365-A1EF-46B7EA699738;
o B6370482-CD8A-4C7B-AA92-D7A747631B31;
o 9DB92D7A-EE58-4C6F-AEE9-FDCADC3AEAAF;
* pp 11-12
o 605E588E-6075-4069-98C8-A7BC51FA4F5B;
o 57A4C0A6-5348-4892-B7FB-AACE9545096F; and
o E633A79E-51F8-4956-8CFB-0023FECF2CE5.

2.  Send the Veteran a copy of the March 8, 2012, statement (titled as a VA Form 9) regarding his allegations of sleep apnea and ask him to identify the physician and provide any necessary information to enable VA to request these records.   

Provide him a reasonable period of time to respond to this request.  Then, perform any additional development that stems from the Veteran's response, such as a request for records.

3.  Obtain any available medical treatment records from the (i) Troop Medical Clinic and (ii) 121st General Hospital, both located in Yongsan, Korea, dated between February 1982 and September 1992, to include requesting such documents directly from the facility in question, if such facility is still in existence.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  After the development above has been completed, schedule the Veteran for a VA examination or examinations by an appropriate medical professional or professionals.  The examiner(s) must review the entire claims file, to include all electronic files.   

The examiner is asked to determine the current severity of the Veteran's service-connected right ankle disability.  The current manifestations of the right ankle disability must be described in detail.

The examiner is asked to determine whether the Veteran has met the criteria for a diagnosis of any of the following disabilities since November 2009: (i) a back disability; (ii) sleep apnea (diagnosed by sleep study); (iii) a heart disability, to include coronary artery disease; (iv) hypertension; (v) ankle gout; or (vi) toe gout.

If the examiner finds that the Veteran has met the criteria for a diagnosis of any of these disabilities since November 2009, for each disability identified, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disability is related to the Veteran's active service.

As to any back disability diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) such disability is (i) caused or aggravated by the service-connected right ankle disability.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation is found, the examiner must attempt to determine a baseline level of severity of any back disability prior to aggravation by the right ankle disability.

In providing these opinions, the examiner is to consider and address statements from the Veteran's fellow service members dated October 1, 2011; October 18, 2011; and October 24, 2011.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




